Name: Commission Regulation (EEC) No 2083/79 of 26 September 1979 amending for the fourth time Regulation (EEC) No 1799/76 laying down detailed rules for the application of special measures in respect of linseed
 Type: Regulation
 Subject Matter: agricultural policy;  agri-foodstuffs;  plant product;  prices;  farming systems;  competition
 Date Published: nan

 No L 244/ 18 Official Journal of the European Communities 27. 9 . 79 COMMISSION REGULATION (EEC) No 2083/79 of 26 September 1979 amending for the fourth time Regulation (EEC) No 1799/76 laying down detailed rules for the application of special measures in respect of linseed THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 569/76 of 15 March 1976 laying down special measures for linseed ('), and in particular Article 2 (4) thereof, Whereas the existing text of Articles 10 (a) and 11 of Commission Regulation (EEC) No 1799/76 (2), as last amended by Regulation (EEC) No 1 56/79 (3), could lead to unequal treatment amongst those concerned in cases where flax was not gathered ; whereas, in order to avoid this risk, the said Articles should be amended accordingly ; Whereas, in accordance with Article 2 of Council Regulation (EEC) No 1774/76 of 20 July 1976 on special measures for linseed (4 ), coefficients of equival ­ ence for linseed were fixed in the Annex to Regula ­ tion (EEC) No 1799/76 ; whereas the quality of linseed delivered by the major producing third coun ­ tries as well as the prices for both linseed and linseed oil , which served as the basis for fixing the current coefficients of equivalence , have changed considerably since the beginning of the 1979/80 marketing year ; whereas new coefficients of equivalence for linseed should therefore be fixed which take the new situation into account ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Oils and Fats , an indicative yield for retted but not deseeded flax and for flax otherwise than retted but not deseeded . 2 . For the purposes of this Regulation , "retted but not deseeded flax" means fibre flax which : (a) after pulling has been spread out in the field for a period exceeding that required for drying ; and (b) shows at least two of the following characteris ­ tics :  dark brown or black colouring,  easily detachable seed capsules,  easier freeing of fibres than in the case of flax which after pulling has only remained in the field for the period required for drying ; and (c) has not been subjected to any deseeding process .' 2 . Article 11 ( 1 ) is amended to read as follows : ' 1 . Every grower of fibre flax shall , by the date fixed by the Member State concerned and not later than 31 October each year, submit a crop declara ­ tion . This declaration shall be submitted after deseeding or gathering of the flax, except where neither of these operations has been carried out by 1 5 October. In that case , the flax shall be regarded as flax retted but not deseeded within the meaning of Article 10 (a) (2).' 3 . Article 1 1 (2) (b) is amended to read as follows : '(b) particulars of the areas harvested , in hectares and ares, with separate figures for :  the areas harvested retted but not deseeded,  the areas harvested otherwise than retted but not deseeded ;'. 4 . The Annex is replaced by the Annex to this Regula ­ tion . HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1799/76 is hereby amended as follows : 1 . Article 10a is amended to read as follows : 'Article 10a 1 . For fibre flax, there shall be fixed each year in respect of each of the areas referred to in Article 2a Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. (') OJ No L 67, 15 . 3 . 1976, p. 29 . (2 ) OJ No L 201 , 27 . 7 . 1976, p. 14 . ( 3 ) OJ No L 21 , 30 . 1 . 1979 , p. 11 . (4 ) OJ No L 199, 24 . 7 . 1976, p. 1 . 27 . 9 . 79 Official Journal of the European Communities No L 244/ 19 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 26 September 1979 . For the Commission Finn GUNDELACH Vice-President ANNEX (ECU/100 ke) Coefficients of equivalence Amount to be deducted from the price Amount to be added to the price Linseed from :  the United States 1.367   Canada 1.154   Argentina 0.606 